The defendant moved to strike out that portion of the complaint relating to the plaintiff’s chain of title, and the motion was granted.
The defendants filed an answer denying the allegations of the complaint, and for further answer stating: “That the defendant is rightfully in possession of the land specified in the said complaint, and that he is the owner in fee simple absolute of an undivided interest therein of the value of ten thousand dollars and upwards; ” that certain other parties, whom he names, are owners of an undivided interest therein, and that the heirs-at-law of Finice Thomas, deceased, “are the other owners of undivided interests of the real property specified in said complaint.”
*302This further answer the plaintiff objects to, and moves that it be made more specific as the quantity and amount for which the defendant defends, and as to the nature of his estate.
The answer also set out the following:
“The claim of the said plaintiff to an undivided half of the land specified in said complaint is wrongful and fraudulent in whole, and in part in this, that the said plaintiff pretends that the person through whom alone he, the said plaintiff, so claims, is the father and heir-at-law of the said Finice, deceased, whén in truth and in fact such person is an imposter, and is not the father or heir-at-law of said Finice, deceased, and never had any interest in any of the land specified in said complaint.”
This the plaintiff moved to strike out, as sham and irrelevant.
The motion to make more specific, and the motion to strike out, were granted.